Appeal by defendant from a judgment of the Supreme Court, Kings County (Shaw, J.), rendered January 4, 1980 and amended on January 10,1980, convicting him of murder in the second degree (two counts), robbery in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. Judgment, as amended, affirmed. United States v Johnson (_US_, 50 USLW 4742), held that Payton v New York (445 US 573) applies retroactively to cases pending on direct appeal as of the date Payton was decided, April 15, 1980. Although this case was pending on direct appeal on the date Payton was decided, we note that defendant never questioned the legality of his arrest at nisi prius. We therefore conclude that defendant has not preserved for appellate review any question concerning the legality of his arrest (cf. People v Wise, 82 AD2d 869). Titone, J. P., Mangano, Weinstein and Boyers, JJ., concur.